

115 HRES 450 IH: Expressing the sense of the House of Representatives regarding the power of Congress to protect the right to vote.
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 450IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mr. Nolan submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing the sense of the House of Representatives regarding the power of Congress to protect the
			 right to vote.
	
 1.Protecting the right to voteIt is the sense of the House of Representatives that— (1)Congress has the power to prohibit voter suppression activities;
 (2)in order to increase voter access and participation, Congress should require every State to create and maintain an online voter registration system and to automatically register eligible voters whose information is contained in the State’s motor vehicle license registration system (with a 21-day opt-out period for those who wish to be taken off the registry); and
 (3)Congress should make Election Day a legal public holiday. 